Citation Nr: 0838554	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-18 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1964 to June 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The veteran presented testimony at a video conference hearing 
chaired by the undersigned Veterans Law Judge in July 2008.  
A transcript of the hearing is associated with the veteran's 
claims folder.


FINDINGS OF FACT

1.  Diabetes mellitus was not present until more than one 
year following the veteran's discharge from service and is 
not etiologically related to service.

2.  Hypertension was not present until more than one year 
following the veteran's discharge from service and is not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active duty, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  Hypertension was not incurred in or aggravated by active 
duty, and its incurrence or aggravation during such service 
may not be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice with respect to the disability-rating and effective-
date elements of the claims, by letter mailed in August 2006, 
prior to its initial adjudication of the claims.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  In 
correspondence received in July 2007, the veteran reported VA 
medical treatment in Providence, Rhode Island from as far 
back as May 1975.  Upon request from the RO, however, the 
earliest available records pertain to outpatient care in June 
1990.  These records indicate that the veteran presented for 
initial care at that time.  Neither the veteran nor his 
representative has identified any other outstanding evidence, 
to include medical records, that could be obtained to 
substantiate either claim.  The Board is also unaware of any 
such outstanding evidence.

The Board acknowledges that the RO did not obtain a medical 
opinion addressing the etiology of either claimed disability.  
The Board has determined that no such opinion is required in 
this case because the medical evidence currently of record is 
sufficient to decide both claims and there is no reasonable 
possibility that such development would result in evidence to 
substantiate either claim.  In this regard, the Board notes 
that service medical records do not show that the veteran was 
diagnosed with diabetes or found to have chronic 
hypertension.  In addition, there is no post-service medical 
evidence of either claimed disability until many years 
following the veteran's discharge from service or medical 
evidence suggesting that either disability is etiologically 
related to service.

In sum, the Board is satisfied that that any procedural 
errors in the RO's development and consideration of these 
claims were insignificant and non prejudicial to the 
veteran.  Accordingly, the Board will address the merits of 
the claims.

General Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and hypertension or diabetes mellitus becomes manifest 
to a degree of at least 10 percent within one year from the 
date of termination of service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such a disorder during 
the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
both disabilities because they developed as a result of the 
stress he experienced while serving in Germany during the 
Cold War.  

The veteran's service medical records are negative for 
evidence of hypertension or diabetes mellitus, and there is 
no medical evidence documenting either disability until 
decades following the veteran's discharge from service or 
suggesting that either disability is related to service.  In 
fact, the veteran has not alleged that either disorder was 
diagnosed in service or within one year following his 
discharge from service.  Although he believes that both 
disorders are related to the stress that he encountered in 
service, at the videoconference before the undersigned, he 
acknowledged that he was not aware of any medical evidence 
supporting his contention.  

In essence, the evidence of a nexus between these 
disabilities and the veteran's military service is limited to 
the veteran's own statements.  This is not competent evidence 
of the alleged nexus since laypersons, such as the veteran, 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The veteran also contends that the presumption of service 
connection for diabetes mellitus afforded to veterans who 
served in Vietnam during the Vietnam War should be afforded 
to Cold War veterans such as himself.  The Board notes that 
this presumption is based on scientific evidence showing a 
link between herbicide exposure and the development of 
diabetes mellitus.  The veteran has not alleged and the 
record does not show that he served in Vietnam or that he was 
exposed to Agent Orange or other herbicides during service.  
Therefore, this presumption is not applicable to the facts in 
this case.  

Accordingly, service connection is not in order for diabetes 
mellitus or hypertension.  In reaching this conclusion, the 
Board has considered benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable in the instant appeal.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for hypertension is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


